Case 1:19-cv-04977-ALC Document 73 Filed 07/02/20 Page 1 of 1

KLAYMAN LAW GROUP
A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq. 2020 Pennsylvania Ave. N.W., #800
Washington, DC, 20006
July 2, 2020
Via ECF

Hon. Andrew L. Carter, Jr.

U.S. District Court for the Southern District of New York
40 Foley Square

New York, NY 10007

Re: Moore, et al v. Cohen et al., 1:19-cv-4977-ALC

Dear Judge Carter:

Tel: 561-558-5336
Fax: 202-379-9289

Defendants’ letter filed late this afternoon misrepresents Your Honor’s ruling of today,
denying their motion to dismiss. Plaintiffs have ordered a copy of today’s transcript setting forth

Your Honor’s ruling.

Following the July 4th holiday, Plaintiffs will respond substantively to this misleading

letter, apparently filed for public consumption and the media.

Have a nice holiday weekend.

Sincerely,

Klayman
cc: Defendants’ counsel
